DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was considered by the examiner.

Election/Restrictions
Claims 7 and 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2021.
Claims 1-6 are drawn to non-elected species 14 - Figures.26, 27A, 27B, 28, and 29 which requires a spacer neck engagement member in the form of a pin; a feature exclusive to species 14 (as clearly shown in Figures.26, 27A, 27B, 28, and 29 therefore Claims 1-6 is withdrawn from consideration.
The traversal is on the ground(s) that Examiner can simultaneously conduct a search for all the species, as such it is not a serious burden on the examiner. This is not found persuasive because the claims to the different species recite mutually exclusive characteristics of such species as such a search i.e. searching different classes/subclasses or electronic resources, or employing different search queries for one of the species, will likely not result in finding art pertinent to the other species. Furthermore, the search of the entire groups in the non-patent literature (a significant part of a thorough examination) would be burdensome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilgore US20130025228.
Claim 8. Kilgore discloses a deck board securing device (14), comprising: (a) a base portion (denoted by 42, Fig.9) adapted to rest on a top face of a deck support member (11) of a deck support structure, the base portion defining a base plane parallel with an intended orientation of a bottom face (24) of a deck board (10); (b) an attachment member (16) extending from the base portion at an angle with respect to the base plane and configured to fit against a side face of the deck support member (Fig.4-6); (c) a first deck board-engaging fin member (18) having a root extending along the base portion, the first deck board-engaging fin member projecting away from the base portion at a first angle with respect to the base plane (Fig.5-8); and (d) a second deck board-engaging fin member (18) having a root extending along the base portion parallel with and spaced a distance apart from the first deck board- engaging fin member, the second deck board-engaging fin member projecting away from the base portion at a second angle with respect to the base plane, the first angle and the second angle differing from each other by at least 20º (about 180º in Fig.8).

Claim 11. Kilgore discloses one of the first and second deck board-engaging fin members of the deck board securing device is oriented perpendicular to an upper surface of the base portion (Fig.7).

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson US8146303.
Claim 8. Gibson discloses a deck board securing device (3), comprising: (a) a base portion adapted to rest on a top face of a deck support member of a deck support structure (2, Fig.1), the base portion defining a base plane parallel with an intended orientation of a bottom face of a deck board (10); (b) an attachment member (denoted 3 in Fig.4) extending from the base portion at an angle with respect to the base plane and configured to fit against a side face of the deck support member (Fig.43); (c) a first deck board-engaging fin member (4) having a root extending along the base portion, the first deck board-engaging fin member projecting away from the base portion at a first angle with respect to the base plane (Fig.3); and (d) a second deck board-engaging fin member (5) having a root extending along the base portion parallel with and spaced a distance apart from the first deck board- engaging fin member, the second deck board-engaging fin member projecting away from the base portion at a second angle with respect to the base plane, the first angle and the second angle differing from each other by at least 20º (about 120º in Fig.3).
Claim 11. Gibson discloses one of the first and second deck board-engaging fin members of the deck board securing device is oriented perpendicular to an upper surface of the base portion (Fig.1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson US8146303
Claim 9. Gibson fails to disclose the first angle and the second angle differ from each other by 30º to 60º however it would have been obvious to one of ordinary skill in the art to adjust the angle of the first angle in relation to the second for easy insertion of the deck board since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Claim 10. Gibson discloses the deck board securing device of claim 8 including a third deck board-engaging fin member (4a) having a root extending along the base portion parallel with and spaced apart from the first deck board-engaging fin member (4) by a predetermined distance (Fig.2), but fails to disclose the third deck board-engaging fin member being inclined and projecting upwardly and away from the first and second deck board-engaging fin members and projecting away from the base portion at an obtuse angle with respect to the base plane. 
It would have been obvious to one of ordinary skill in the art to adjust the angle and projection of the third fin for easy insertion of the deck board since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Claim 12. Gibson discloses a deck system, comprising: (a) a support member (2) having a side face and having a top face oriented parallel with a desired orientation of a top face of a deck board (10); 
(b) a deck board securing device (3), comprising; (i) a base portion adapted to rest on the top face of the deck support member, the base portion defining a base plane parallel with an intended orientation of a bottom face of a deck portion board (Fig.1); 
(ii) an attachment member (11) extending from the base portion at an angle with respect to the base plane and configured to fit against the side face of the support member (Fig.4); 
(iii) a first deck board-engaging fin member (4) having a root extending along the base portion and projecting away from the base portion at a first angle with respect to the base plane; 
(iv) a second deck board-engaging fin member (5) having a root extending along the base portion parallel with and space a distance apart from the first deck board-engaging fin member projecting away from the base portion at a second angle with respect to the base plane, the first angle and the second angle differing from each other by at least 20º (120º); and 

(c) a deck board (10) attached to the support member by the deck board securing device, the deck board having a length and a bottom face, and the deck board defining first and second slots (9) extending lengthwise along the deck board and extending a distance into the deck board from the bottom face, the first and second slots being spaced apart from each other and oriented at respective angles (180) with respect to the bottom face corresponding respectively with the orientation of and the distance between the first and second deck board-engaging fin members of the deck board securing device, and 
(d) the first and second deck board-engaging fin members of the deck board securing device extending respectively into the first and second slots, and the bottom face thereby being held in contact with the base portion of the deck board securing device and parallel with the top face of the support member (Fig.5).
Gibson fails to disclose the third deck board-engaging member being inclined and projecting upwardly and away from the first and second deck board-engaging fin members and projecting away from the base portion at an obtuse angle with respect to the base plane however it would have been obvious to one of ordinary skill in the art to adjust the angle and projection of the third fin for easy insertion of the deck board since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Claim 13. Gibson discloses the deck board securing device includes a pair of the attachment members oriented parallel with each other and spaced apart from each other by a predetermined distance related to a width of the support member (Fig.4).

Claim 14. Gibson discloses the ones of the pair of attachment members (denoted by 11) are offset from each other in a direction parallel with a length of the support member  (Fig.1) and wherein the base portion of the deck board securing device extends diagonally across and along the top face of the support member (Fig.1 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633